United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1785
Issued: January 29, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 26, 2015 appellant, through counsel, filed a timely appeal from a May 22,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish consequential
conditions to his right ankle, left knee, and bilateral hips, and a consequential psychiatric
condition causally related to his May 15, 1981 employment injury.

1

The record contains an August 4, 2015 decision, finding that the case was not in posture for a hearing with
respect to a January 27, 2015 suspension of compensation for failure to participate in vocational testing. OWCP
indicated that benefits had been retroactively reinstated. Appellant did not request review of the August 4, 2015
decision. Thus, it is not before the Board on this appeal. See 20 C.F.R. § 501.3.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 21, 1981 appellant, then a 21-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a right knee injury in the performance of duty on
May 15, 1981 when he slipped on a wet lawn. OWCP initially accepted the claim for
chondromalacia of the patella, status post lateral release, and partial tear of the lateral meniscus,
right knee. The record indicates that appellant underwent several authorized right knee
surgeries, including partial lateral meniscectomy, patellectomy, chondroplasty and debridement,
manipulations, total knee replacement, and right knee fusion on the following dates: June 19,
1981, November 15, 1982, March 7 and August 6, 1983, February 28 and July 22, 1985,
February 27, 1986, January 14, 1987, July 26, 1988, August 1, 1989, June 16, 1992, August 23,
1994, January 6 and March 27, 1995 (total knee replacement), October 21, 1996 (right knee
fusion).3
Appellant received a schedule award on March 8, 1990 for 56 percent right leg
permanent impairment. A schedule award for an additional 11 percent right leg permanent
impairment was issued on August 31, 2007.
With respect to appellant’s work history, the record indicates that he began with the
employing establishment in 1979 as a clerk, then moved to a letter carrier position and in 1986
was promoted to supervisor, mails and delivery. After a series of details in the labor relations
area, he was promoted in September 1990 to a labor relations assistant and then to a labor
relations specialist. Appellant left the employing establishment in 1997 and, through the
vocation rehabilitation program of OWCP, returned to school for a Bachelor’s degree and a
Master’s degree and returned to work as a high school social studies teacher. He had received
full-time wage-loss compensation intermittently until he began work as a teacher. Appellant’s
earnings were then reduced to reflect actual earnings. He worked full time from August 2000
until August 2012 at which time he began working light duty and became completely disabled in
February 2013. Appellant was paid partial disability through April 6, 2013 and returned to
temporary total disability on April 7, 2013.
In a report dated January 9, 2013, appellant’s attending orthopedic surgeon, Dr. Thomas
Mixa, noted that appellant presented for evaluation of his ongoing degenerative lumbosacral
condition which was causing him difficulties with standing and ambulation. He noted that
appellant had a limb length discrepancy as a result of the knee fusion, wore a shoe lift, and had a
straight right knee making it difficult for him to sit, maneuver, and stand for long periods.
Dr. Mixa opined that with patients who undergo knee fusions, “What happens over time is they
develop arthritis in the other knee and severe lumbosacral degenerative joint disease as well as
hip arthritis due to his gait disturbance and this is taking a toll on his activities.” Dr. Mixa
reported that appellant had multiple medical issues, with lumbosacral degenerative joint disease,
chronic lumbosacral degenerative arthritis with sacroiliitis and sciatica.

3

According to a September 15, 1982 report from Dr. Mark Siegel, a Board-certified orthopedic surgeon,
appellant had injured his right knee in February 1975 while playing soccer. Dr. Siegel indicated appellant had
previous right knee surgeries in 1975 and in January 1981.

2

On April 24, 2013 OWCP provided appellant with a notice of acceptance of additional
condition of aggravation of degeneration disc disease at L5-S1.
OWCP referred appellant for a second opinion examination by Dr. Fred Ferderigos, a
Board-certified orthopedic surgeon, with respect to his continuing disability. In a report dated
October 9, 2013, Dr. Ferderigos opined that appellant remained totally disabled. He reported
that appellant had a right knee fusion that limited his ability to do any walking or standing for
extended periods, and that he started having problems with the right hip as well as low back pain
due to the knee fusion and the abnormal gait. Dr. Ferderigos noted that appellant was not a
candidate for vocational rehabilitation as he has chronic low back pain with degeneration that
would be aggravated in the future with further activities. He further found that with the knee
fusion, any walking or standing would aggravate appellant’s lower back and right hip pain
In a report dated April 18, 2014, Dr. Mixa opined that appellant had developed increasing
hip and back pain as residuals from the knee fusion surgery. He reported that appellant had a
shortened right leg and altered gait and, as a result appellant’s hip arthritis and lumbosacral
degenerative joint disease symptoms, had become incapacitated. Dr. Mixa indicated that x-rays
were pending. He submitted a July 18, 2014 report, finding long-term knee effusion with limb
length discrepancy and suggested future hip arthritis, but at present the hips were stable and
previous x-rays showed no significant arthritis.
On May 7, 2014 OWCP provided appellant with notification of acceptance of the
condition of ankylosis (fused) right knee.
Appellant underwent a functional capacity evaluation (FCE) on September 15, 2014.
Dr. Mixa reported on January 12, 2015 that appellant was to be placed on permanent disability
and that appellant now suffered from left knee degenerative joint disease.
By report dated February 16, 2015, Dr. Mixa noted that appellant had a right knee fusion
after his total knee replacement surgery failed. He opined, “As a result [appellant] has suffered a
severe shortening of the right leg. This has caused a severe altered gait. As a result of the
problems with the right leg appellant has developed degenerative arthritis of the right ankle, or
the aggravation thereof, as well as an aggravation of arthritis of the left knee and aggravation of
arthritis of the hips bilaterally. Also, he has developed aggravation of the lumbosacral
degenerative joint disease or arthritis. The aggravation of the degenerative condition has been an
ongoing process for many years.” Dr. Mixa noted that the altered gait “causes additional stress
on the hips and the left leg such that it would aggravate arthritic conditions as well as present
aggravations of the degenerative process of the lumbar spine.” He explained that when there is
an altered gait over a period of time the individual’s spine is “basically thrown off balance and
his ‘good’ leg has to carry more of the burden. This results in overuse and aggravation of any
underlying condition such as arthritis and degeneration.”
Appellant, through counsel, submitted a March 6, 2015 letter requesting that OWCP
accept the following orthopedic conditions: shortening of the right leg, arthritis of the right
ankle, aggravation of arthritis of the left knee, aggravation of arthritis of the hips bilaterally, and
aggravation of the lumbosacral degenerative disc disease. The Board notes that some of these
conditions had already been accepted, as set forth above. He also requested that the conditions

3

of anxiety and depression be accepted as consequential injuries, based on an enclosed
February 25, 2015 report from Dr. Wendy E. Coughlin, a clinical psychologist. In the report,
Dr. Coughlin reported that appellant had been previously diagnosed with anxiety disorder and
depressive disorder. She discussed the results of testing and a diagnostic interview.
Dr. Coughlin reported that appellant was obsessively focused on past medical assessments that
confirmed his physical disability, and his fears about the future coupled with his physical
limitations, had given rise to depressive disorder.
By letter dated April 9, 2015, OWCP requested that appellant submit additional evidence
in support of his request for the acceptance of additional conditions. As to orthopedic
conditions, it noted deficiencies in the record including questioning the basis for Dr. Mixa’s
arthritis diagnoses as no diagnostic testing had occurred since 2007. OWCP also noted that the
October 9, 2013 second opinion report described intact reflexes at the right ankle, reflexes on the
left were 2+ and symmetrical, motor activity on the right ankle was 5/5, and motor activity on
the left knee and ankle was 5/5. It set forth the definition of the terms causal relationship and
aggravation and noted that rationalized medical evidence was needed to establish his claim.
Regarding the request for acceptance of the psychiatric condition, OWCP requested information
and evidence with respect to prior psychiatric treatment. No further response was received from
appellant.
By decision dated May 22, 2015, OWCP found the evidence was insufficient to expand
the accepted conditions in the case.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.4 With respect to
consequential injuries, it is an accepted principle of workers’ compensation law that, when the
primary injury is shown to have arisen out of and in the course of employment, every natural
consequence that flows from the injury is deemed to arise out of the employment, unless it is the
result of an independent intervening cause which is attributable to the employee’s own
intentional conduct.5 The basic rule is that a subsequent injury, whether an aggravation of the
original injury or a new and distinct injury, is compensable if it is the direct and natural result of
a compensable primary injury.6
A claimant bears the burden of proof to establish a claim for a consequential injury.7 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Albert F. Ranieri, 55 ECAB 598 (2004).

6

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

7

J.A., Docket No. 12-603 (issued October 10, 2012).

4

condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.8 Medical
rationale is a medically sound explanation for the opinion offered.9
ANALYSIS
In the present case, appellant seeks to expand the accepted conditions from his May 15,
1981 employment injury. Currently, the accepted conditions are: right knee chondromalacia of
the patella; partial tear of the lateral meniscus; right knee; right knee ankyloses; and aggravation
of L5-S1 degenerative disc disease.
Dr. Mixa provided a February 16, 2015 report opining that appellant had additional
conditions resulting from his 1996 right knee fusion. In this regard, the Board notes that
Dr. Mixa indicated that appellant had a leg length discrepancy after the surgery,10 but there
remain questions regarding the arthritis diagnoses for the right ankle, left knee, and bilateral hips
and any causal relationship between these conditions and the employment injury. Dr. Mixa has
opined that an altered gait, resulting from the accepted limb length discrepancy, resulted in
aggravation of right ankle, left knee, and bilateral hip arthritis. However, as OWCP noted in its
April 9, 2015 letter, no diagnostic testing reports had been submitted to the record since 2007.
Dr. Mixa specifically indicated in his July 18, 2014 report that x-rays did not show hip arthritis.
The record contains no explanation as to the basis for the diagnosis of hip arthritis, or right ankle
and left knee arthritis, in his February 16, 2015 report.
In addition, Dr. Mixa did not adequately explain how the altered gait caused or
aggravated arthritic conditions. A physician must clearly explain from a medical and
physiological point of view how an altered gait results in a consequential injury.11 Dr. Mixa
refers to additional stress on the left leg, or good leg, from the altered gait, but fails to explain
how such stress on the left leg affected the right ankle, or the hips. As to the left knee arthritis,
even if the diagnosis were established, there must be some explanation as to the nature and
extent and any aggravation. The explanation should be clear as to how the knee was affected and
whether the aggravation was temporary or permanent. OWCP scheduled a second opinion
examination with Dr. Fred Ferderigos. The medical opinion of Dr. Ferderigos of October 9,
2013, was primarily to identify appellant’s disability status due to the accepted condition of postright knee fusion. He noted severe lumbar pain with degenerative changes of the lumbar spine
aggravated by the work injury of May 15, 1981 and the resultant right knee fusion. Following
this second opinion examination OWCP accepted the consequential condition of degenerative
disc disease. The second opinion report confirms that appellant had begun to have problems
with the right hip due to the knee fusion, but the report does not provide a firm medical diagnosis
8

Id.

9

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound and logical).
10

OWCP subsequently accepted an unequal leg length.

11

See, e.g., M.P., Docket No. 14-1289 (issued September 26, 2014).

5

or provide rationale as to why and how the right hip condition was related to the May 15, 1981
injury. Moreover, Dr. Ferderigos conducted a physical examination which documented intact
reflexes and 5/5 motor activity on the right ankle and 5/5 motor activity on the left knee. These
findings are not supportive of consequential conditions beyond those previously accepted by
OWCP.
As to any additional psychiatric conditions, the evidence is insufficient to establish a
consequential injury. Appellant did not respond to the April 9, 2015 request for additional
evidence or information relating to prior psychiatric treatment. Furthermore, Dr. Coughlin’s
report fails to provide a rationalized medical opinion setting forth a diagnosis casually related to
the employment injury.
It is appellant’s burden of proof to establish any additional diagnosed conditions as
employment related.12 The Board finds that appellant failed to meet his burden of proof to
establish any additional conditions resulting from his May 15, 1981 employment injury.
On appeal, appellant’s counsel argues that Dr. Mixa’s report is sufficient to establish
consequential injuries. For the reasons discussed above, the Board finds that the evidence is
deficient and fails to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant did not meet his burden of proof to establish consequential
conditions to his right knee, left ankle, and bilateral hips and a consequential psychiatric
condition casually related to his May 15, 1981 employment injury.

12

See Jaja K. Asaramo, 55 ECAB 104 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 22, 2015 is affirmed.
Issued: January 29, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

